

117 HR 4122 IH: Resident Education Deferred Interest Act
U.S. House of Representatives
2021-06-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4122IN THE HOUSE OF REPRESENTATIVESJune 24, 2021Mr. Babin (for himself and Ms. Houlahan) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend the Higher Education Act of 1965 to provide for interest-free deferment on student loans for borrowers serving in a medical or dental internship or residency program.1.Short titleThis Act may be cited as the Resident Education Deferred Interest Act or the REDI Act.2.Deferment during a medical or dental internship or residency programSection 455(f) of the Higher Education Act of 1965 (20 U.S.C. 1087e(f)) is amended—(1)in paragraph (1), in the matter preceding subparagraph (A), by striking A borrower and inserting Except as provided in paragraph (6), a borrower;(2)in paragraph (2)(A)—(A)in clause (i), by striking or after the semicolon;(B)by striking the matter following clause (ii);(C)in clause (ii), by striking the comma at the end and inserting ; or; and(D)by adding at the end the following:(iii)is serving in a medical or dental internship or residency program;; and(3)by adding at the end the following:(6)Special rule for certain in school defermentNotwithstanding any other provision of this Act, a borrower described in paragraph (2)(A)(iii) shall be eligible for a deferment, during which periodic installments of principal need not be paid and interest shall not accrue on any loan made to the borrower under this part..